DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 5, 8, 14, 16, 20, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2022/0061074 A1, hereinafter “Babaei”) in view of Miao (US 2021/0243782 A1) and Rastegardoost et al. (US 2022/0007399 A1, hereinafter “Rastegardoost”).
. 	Regarding claim 1, Babaei teaches a method for wireless communications by a user equipment (UE), comprising: receiving multiple semi persistently scheduled (SPS) configurations (¶ [0373], the wireless device may receive one or more DCIs activating multiple SPS configurations. The multiple SPS configurations may comprise a first SPS configuration and a second SPS configuration), each SPS configuration allocating the UE with a set of periodic SPS occasions for physical downlink shared channel (PDSCH) transmissions (¶ [0377], configuration parameters of a downlink SPS configuration may comprise a plurality of parameters comprising a SPS periodicity, one or more transmission parameters, etc. The wireless device may receive a DCI indicating activation of a plurality of resources associated with the SPS configuration. The wireless device may determine the plurality of resources based on the DCI and the configuration parameters of the SPS configuration, ¶ [0383]); monitoring the SPS occasions of the SPS configurations; and transmitting one or more block acknowledgments (BAs) (Figs. 16-19, ¶ [0343], ¶ [0344]), each BA providing hybrid automatic repeat request (HARQ) feedback for multiple SPS occasions of one or more of the SPS configurations that occur within an acknowledgment window (Figs. 16-19, ¶ [0318], ¶ [0320], ¶ [0350]- ¶ [0352],¶ [0373], the wireless device may transmit, e.g., to the base station, a HARQ-ACK codebook comprising the multiple HARQ-ACK feedback. The multiple HARQ-ACK feedback may comprise a first HARQ-ACK feedback (e.g., ACK or NACK) of the first transport block and a second HARQ-ACK feedback (e.g., ACK or NACK) of the second transport block. ¶ [0376], ¶ [0379], ¶ [0380], ¶ [0384]); the one or more BAs include at least one shared BA that provides HARQ feedback for SPS occasions of multiple SPS configurations, wherein the UE provides, with the shared BA, information identifying which SPS transmissions are being acknowledged (figs. 16-19, ¶ [0375], ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. In an example embodiment, the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of time slots that the wireless device receives the multiple transport blocks. ¶ [0382], The determining the first location of the first HARQ feedback and the second location of the second HARQ feedback may be based on the first SPS configuration identifier and the second SPS configuration identifier. In an example, the first HARQ feedback may be included/recorder in the HARQ-ACK codebook before/prior to the second HARQ feedback (e.g., first location may be prior to the second location) in response to the first SPS configuration identifier being smaller than the second SPS configuration identifier. ¶ [0391], The first configuration parameters may comprise a first plurality of parameters (e.g., first periodicity, first number of HARQ processes, first HARQ process offset, etc.)).
	Babaei does not explicitly teach wherein: the shared BAs are used to provide negative acknowledgments (NAKs) only.
Miao teaches acknowledgments are used to provide NAKs only (¶ [0015], HARQ-ACK feedback type (e.g., ACK-NACK and NACK only) can be configured on SPC-Config. ¶ [0036], For type-2 HARQ-ACK feedback, UE shall only report NACK when the transmitted TB in the PDSCH is not correctly received, and skip the HARQ-ACK feedback if the transmitted TB is correctly received. ¶ [0039]-¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, at the UE, at least one shared NAK only BA in the system of Babaei to further enhance system efficiency (¶ [0015] and ¶ [0042] of Miao).
	Babaei in view of Mia does not explicitly teach transmitting, with the at least one shared BA, information identifying which SPS occasions are being negatively acknowledged, the information comprising unique identifier (IDs) corresponding to each of the SPS occasions being negatively acknowledged.
Rastegardoost teaches the identifying information further comprises unique identifiers corresponding to SPS occasions within the acknowledgment window (¶ [0238], UE may multiplex, using a semi-static codebook or dynamic codebook ACK/NACK bits of multiple TBs and/or CBGs into one multi-bit acknowledgement message. ¶ [0247], Each HARQ process may be associated with a HARQ process identifier/number. The HARQ entity directs HARQ information and associated TBs/CBGs received on the DL-SCH to the corresponding HARQ processes. ¶ [0260], [0264], ¶ [0376], multiplexing of HARQ feedback for one or more DL HARQ processes. HARQ process information may be defined independent of timing (e.g., time and/or frequency resource) of transmission. In an example, UCI on PUSCH may carry HARQ process ID, NDI, RVID. ¶ [0400], The HARQ feedback may be piggybacked (e.g. appended) on a PUSCH. and ¶ [0402]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include unique IDs corresponding to each of the SPS occasions being negatively acknowledged in the at least one shared NAK only BA in the system of Babaei in view of Miao to further enhance system efficiency.
	Regarding claim 16, Babaei teaches a method for wireless communications by a network entity, comprising: transmitting, to a user equipment (UE), multiple semi persistently scheduled (SPS) configurations (¶ [0373], the wireless device may receive one or more DCIs activating multiple SPS configurations. The multiple SPS configurations may comprise a first SPS configuration and a second SPS configuration), each SPS configuration allocating the UE with a set of periodic occasions for physical downlink shared channel (PDSCH) transmissions;
transmitting physical downlink shared channels (PDSCHs) in at least some of the SPS occasions of the SPS configurations (¶ [0377], configuration parameters of a downlink SPS configuration may comprise a plurality of parameters comprising a SPS periodicity, one or more transmission parameters, etc. The wireless device may receive a DCI indicating activation of a plurality of resources associated with the SPS configuration. The wireless device may determine the plurality of resources based on the DCI and the configuration parameters of the SPS configuration, ¶ [0383]); and
monitoring for one or more block acknowledgments (BAs) from the UE, each BA providing hybrid automatic repeat request (HARQ) feedback for multiple SPS occasions of one or more of the SPS configurations that occur within an acknowledgment window (Figs. 16-19, ¶ [0318], ¶ [0320], ¶ [0350]- ¶ [0352], ¶ [0373], the wireless device may transmit, e.g., to the base station, a HARQ-ACK codebook comprising the multiple HARQ-ACK feedback. The multiple HARQ-ACK feedback may comprise a first HARQ-ACK feedback (e.g., ACK or NACK) of the first transport block and a second HARQ-ACK feedback (e.g., ACK or NACK) of the second transport block. ¶ [0376], ¶ [0379], ¶ [0380], ¶ [0384]); the one or more BAs include at least one shared BA that provides HARQ feedback for SPS occasions of multiple SPS configurations, wherein the UE provides, with the shared BA, information identifying which SPS transmissions are being acknowledged (figs. 16-19, ¶ [0375], ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. In an example embodiment, the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of time slots that the wireless device receives the multiple transport blocks. ¶ [0382], The determining the first location of the first HARQ feedback and the second location of the second HARQ feedback may be based on the first SPS configuration identifier and the second SPS configuration identifier. In an example, the first HARQ feedback may be included/recorder in the HARQ-ACK codebook before/prior to the second HARQ feedback (e.g., first location may be prior to the second location) in response to the first SPS configuration identifier being smaller than the second SPS configuration identifier. ¶ [0391], The first configuration parameters may comprise a first plurality of parameters (e.g., first periodicity, first number of HARQ processes, first HARQ process offset, etc.)).
	Babaei does not explicitly teach wherein: the shared BAs are used to provide negative acknowledgments (NAKs) only.
Miao teaches acknowledgments are used to provide NAKs only (¶ [0015], HARQ-ACK feedback type (e.g., ACK-NACK and NACK only) can be configured on SPC-Config. ¶ [0036], For type-2 HARQ-ACK feedback, UE shall only report NACK when the transmitted TB in the PDSCH is not correctly received, and skip the HARQ-ACK feedback if the transmitted TB is correctly received. ¶ [0039]-¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, at the UE, at least one shared NAK only BA in the system of Babaei to further enhance system efficiency (¶ [0015] and ¶ [0042] of Miao).
	Babaei in view of Mia does not explicitly teach receiving, with the at least one shared BA, information identifying which SPS occasions are being negatively acknowledged, the information comprising unique identifier (IDs) corresponding to each of the SPS occasions being negatively acknowledged.
Rastegardoost teaches the identifying information further comprises unique identifiers corresponding to SPS occasions within the acknowledgment window (¶ [0238], UE may multiplex, using a semi-static codebook or dynamic codebook ACK/NACK bits of multiple TBs and/or CBGs into one multi-bit acknowledgement message. ¶ [0247], Each HARQ process may be associated with a HARQ process identifier/number. The HARQ entity directs HARQ information and associated TBs/CBGs received on the DL-SCH to the corresponding HARQ processes. ¶ [0260], [0264], ¶ [0376], multiplexing of HARQ feedback for one or more DL HARQ processes. HARQ process information may be defined independent of timing (e.g., time and/or frequency resource) of transmission. In an example, UCI on PUSCH may carry HARQ process ID, NDI, RVID. ¶ [0400], The HARQ feedback may be piggybacked (e.g. appended) on a PUSCH. and ¶ [0402]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include unique IDs corresponding to each of the SPS occasions being negatively acknowledged in the at least one shared NAK only BA in the system of Babaei in view of Miao to further enhance system efficiency.
 	Regarding claims 5 and 20, Babaei in view of Miao and Rastegardoost teaches the method of claim 1, wherein an ordering of the HARQ feedback within the at least one shared BA is based on at least one of: SPS configuration numbers of the SPS configurations that share the at least one shared BA; or an order in which the SPS occasions acknowledged in the at least one shared BA occur within the acknowledgment window (Babaei: ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. In an example embodiment, the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of time slots that the wireless device receives the multiple transport blocks. ¶ [0385]).
Regarding claims 8 and 23, Babaei in view of Miao and Rastegardoost teaches the method of claim 1, wherein the information further comprises at least one of a HARQ Process ID or an SPS configuration number (Babaei: ¶ [0312], ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. ¶ [0385]).
 	Regarding claims 14 and 29, Babaei in view of Miao and Rastegardoost teaches the method of claim 1, further comprising receiving signaling indicating one or more features for transmitting the one or more BAs (¶ [0322] RRC may configure the following parameters when SPS is configured: cs-RNTI: CS-RNTI for activation, deactivation, and retransmission; nrofHARQ-Processes: the number of configured HARQ processes for SPS; periodicity: periodicity of configured downlink assignment for SPS., ¶ [0343], ¶ [0344]).
7.	Claims 10, 12, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Miao and Rastegardoost as applied to claim 1 above, and further in view of Chen et al. (US 2021/0021383 A1, hereinafter “Chen”).
 	Regarding claim 10 and 25, Babaei in view of Miao and Rastegardoost teaches the method of claim 1, wherein the BA includes only NAKs as set forth above.
Babaei does not explicitly teach wherein payload sizes of the at least one shared BAs are quantized to provide a fixed number of NAKs.
Chen teaches the payload size of the acknowledgment can be fixed or dynamic (¶ [0022] and ¶ [0023]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to quantize the payload sizes of the at least one shared BAs to provide a fixed number of NAKs in the system of Babaei in view of Miao and Rastegardoost. The motivation for doing this is to further improve industrial applicability.
 	Regarding claims 12 and 27, Babaei in view of Miao and Rastegardoost teaches the method of claim 1.
Babaei does not explicitly teach wherein a number of SPS occasions acknowledged for each of the SPS configurations by the at least one shared BA is fixed. 
Chen teaches wherein the number of SPS occasions acknowledged for the SPS configurations by an acknowledgment is fixed (¶ [0022], the size of the HARQ-ACK codebook is determined according to PDSCH reception occasions included in the time window. Within the time window, the number of PDSCH candidates that may be received is fixed. Therefore, the size of the HARQ-ACK codebook is fixed ). 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to acknowledge a fixed number of SPS occasions for each of the SPS configurations by the at least one shared BA in the system of Babaei in view of Miao and Rastegardoost to further improve industrial applicability.
 8.	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Miao and Rastegardoost as applied to claim 1 above, and in view of Wang et al. (US 2022/0095337 A1, hereinafter “Wang”).	
Regarding claims 9 and 24, Babaei in view of Miao and Rastegardoost teaches the method of claim 1
Babaei does not explicitly teach wherein, when overlapping HARQ Process IDs are allowed among SPS configurations, the information also comprises an SPS configuration number.
Wang teaches the HARQ-ACK bits are arranged according to the SPS PDSCH configuration index and the configured HARQ process ID within each configuration ( ¶ [0192], ¶ [0185], ¶ [0188], ¶ [0189]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to also include an SPS configuration number in the information when overlapping HARQ Process IDs are allowed among SPS configurations in the system of Babaei in view of Miao and Rastegardoost to avoid ambiguity.
9.	Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Miao and Rastegardoost as applied to claim 14 above, and in view of Babaei (US 2021/0135946 A1, hereinafter “Babaei’946”).
 	Regarding claims 15 and 30, Babaei in view of Miao and Rastegardoost teaches the method of claim 14, Babaei teaches transmitting one or more BAs.
Babaei does not explicitly teach wherein the one or more features comprise at least one of: whether the UE is to transmit separate BAs for each SPS configuration, each BA providing HARQ feedback for multiple SPS occasions for a corresponding SPS configuration or transmit shared BAs that provide HARQ feedback for SPS occasions of multiple SPS configurations within an acknowledgment window; whether overlapping HARQ Process IDs are allowed among SPS configurations.
However, it is well known in the art to transmit separate BA for each SPS configuration, as evidenced by Fig. 22, ¶ [0204] of Babei’946..
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include receive signaling indicating a feature whether the UE is to transmit separate BA for each SPS configuration in the system of Babaei in view of Miao and Rastegardoost. The motivation for doing this is a matter of design choice (figs. 21-24 of Babaei’946).
Allowable Subject Matter
10.	Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and the intervening claim(s) and “wherein: resources for the at least one shared BA are allocated based on a maximum number of SPS occasions that occur in the acknowledgment window; and unused resources allocated to at least one the shared BA are used to improve link efficiency of HARQ feedback provided in the shared BA.”
Response to Arguments
11.	Applicant's arguments with respected to amended claims 1 and 16 have been fully considered but they are not persuasive. 
12.	Applicant argues “…where NAK-Only feedback is to be provided, it would be unclear, from the ordering of the feedback based on SPS configuration index alone, which of the SPS occasions the NAKs correspond to. In particular, using the previous example, according to Babaei, the “information” would include an indication that the NAKs in the shared BA correspond to the first SPS configuration index. Without more information, the network entity would not be able to determine which two SPS occasions of the three SPS occasions corresponding to the first SPS configuration the NAK corresponds to… Because Babaei is transmitting feedback for all occasions, as opposed to only occasions where a transmission is not detected, Babaei provides no suggestion to transmit such information. Further, Babaei currently provides a mechanism for identifying which occasions the feedback corresponds to (i.e., via the ordering of the feedback); thus there would be no motivation to additionally transmit “information identifying which SPS occasions are being negatively acknowledged”…For at least these reasons, Babaei, Miao and Rastegardoost, either alone or in any combination thereof, do not teach, disclose, or suggest all of the features recited in amended claim 1…”
	Examiner respectfully disagrees and submits one cannot show  nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
	Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art (MPEP 2141).
	In this case, Babaei teaches the one or more BAs include at least one shared BA that provides HARQ feedback for SPS occasions of multiple SPS configurations, wherein the UE provides, with the shared BA, information identifying which SPS transmissions are being acknowledged (figs. 16-19, ¶ [0375], ¶ [0376], the wireless device may order the multiple HARQ-ACK feedbacks (indicating which SPS transmission occasions are successfully received/decoded and which SPS transmission occasions are not successfully received/decoded) of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of multiple SPS configuration indexes of the multiple SPS configurations. In an example embodiment, the wireless device may order the multiple HARQ-ACK feedbacks of the multiple transport blocks for the multiple SPS configurations in an order (e.g., ascending/descending order) of time slots that the wireless device receives the multiple transport blocks. ¶ [0382], The determining the first location of the first HARQ feedback and the second location of the second HARQ feedback may be based on the first SPS configuration identifier and the second SPS configuration identifier. In an example, the first HARQ feedback may be included/recorder in the HARQ-ACK codebook before/prior to the second HARQ feedback (e.g., first location may be prior to the second location) in response to the first SPS configuration identifier being smaller than the second SPS configuration identifier. ¶ [0391], The first configuration parameters may comprise a first plurality of parameters (e.g., first periodicity, first number of HARQ processes, first HARQ process offset, etc.)).
	Miao teaches acknowledgments are used to provide NAKs only (¶ [0015], HARQ-ACK feedback type (e.g., ACK-NACK and NACK only) can be configured on SPC-Config. ¶ [0036], For type-2 HARQ-ACK feedback, UE shall only report NACK when the transmitted TB in the PDSCH is not correctly received, and skip the HARQ-ACK feedback if the transmitted TB is correctly received. ¶ [0039]-¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, at the UE, at least one shared NAK only BA in the system of Babaei to further enhance system efficiency (¶ [0015] and ¶ [0042] of Miao).
	Babaei in view of Mia does not explicitly teach transmitting, with the at least one shared BA, information identifying which SPS occasions are being negatively acknowledged, the information comprising unique identifier (IDs) corresponding to each of the SPS occasions being negatively acknowledged.
Rastegardoost teaches the identifying information further comprises unique identifiers corresponding to SPS occasions within the acknowledgment window (¶ [0238], UE may multiplex, using a semi-static codebook or dynamic codebook ACK/NACK bits of multiple TBs and/or CBGs into one multi-bit acknowledgement message. ¶ [0247], Each HARQ process may be associated with a HARQ process identifier/number. The HARQ entity directs HARQ information and associated TBs/CBGs received on the DL-SCH to the corresponding HARQ processes. ¶ [0260], [0264], ¶ [0376], multiplexing of HARQ feedback for one or more DL HARQ processes. HARQ process information may be defined independent of timing (e.g., time and/or frequency resource) of transmission. In an example, UCI on PUSCH may carry HARQ process ID, NDI, RVID. ¶ [0400], The HARQ feedback may be piggybacked (e.g. appended) on a PUSCH. and ¶ [0402]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include unique IDs corresponding to each of the SPS occasions being negatively acknowledged in the shared NAK only BA in the system of Babaei in view of Miao to further enhance system efficiency. 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477